The bill alleged that the complainant had contracted with the defendants verbally for a tract of land, and afterwards had been compelled by suit to pay the notes given for the purchase money; that he was advised that the contract was void, because it was not in writing, and that therefore he could not ask a Court of Equity to decree its specific performance; that owing to his poverty he had been unable to obtain an injunction against the judgment at law; and thereupon the bill prayed for repayment of the money, and for specific relief.
The joint answer admitted the agreement, and submitted to perform it.
There can be no doubt when one gives his note as the price of a tract of land, and takes no bond for title, but relies upon the verbal promise of the vendor to make a deed, that if the vendor collects the note by judgment, and then refuses to make title, and takes advantage of the Statute of Frauds, a Court of Equity will not allow him to keep the money, but will compel him to refund, on the ground that the note was obtained by a fraudulent misrepresentation, and a false promise; and in such case, the purchaser may maintain a bill,    (243) *Page 168 
and require the vendor either to comply with the confidence reposed in him, and make title, or else refund the money. Albea v. Griffin, 22 N.C. 9.
The plaintiff in this case, however, seeks to avoid the contract for the defendants, instead of waiting to see whether they will take advantage of the Statute of Frauds; and the defendants, by their answers, aver a willingness to execute title, and comply with their verbal undertaking in respect to the land. This fully meets any equity on the part of the plaintiff.
PER CURIAM.                                 Bill dismissed.
Cited: Green v. R. R., 77 N.C. 99; Syme v. Smith, 92 N.C. 339; Mageev. Blankenship, 95 N.C. 570; Loughran v. Giles, 110 N.C. 425;Improvement Company v. Guthrie, 116 N.C. 384; Brown v. Hobbs, 154 N.C. 555.